In a proceeding pursuant to CPLR article 78 to review a determination of the Conciliation and Appeals Board, which, after a hearing, inter alia, directed the petitioners to make certain refunds to tenants and provided that, in the event of their failure to comply, the Housing and Development Administration would be advised that petitioners had forfeited their membership in the Rent Stabilization Association, the appeals are from (1) a judgment of the Supreme Court, Queens County, dated May 10, 1976, which, inter alia, denied the application and dismissed the petition and (2) a decision of the same court, dated April 20, 1976. Appeal from the decision dismissed. No appeal lies from a decision. Judgment affirmed. Respondents are awarded one bill of costs *946jointly to cover both appeals. The determination of the Conciliation and Appeals Board was neither arbitrary nor capricious. There was no abuse of discretion concerning the method or mode of discipline employed. There are no questions of fact which warrant referral to the trial court. Upon these findings, this court will not interfere with the determination of the board. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.